Citation Nr: 0616599	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-27 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability. 

2.  Entitlement to service connection for pain in the ears.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1969 and from October 1976 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision, by the Oakland, California, Regional Office (RO), 
which denied the veteran's claims for service connection for 
pain in the ears, and a compensable evaluation for bilateral 
hearing loss disability.  The veteran perfected a timely 
appeal to that decision.  

The veteran has submitted evidence directly to the Board 
without waiver of RO consideration.  See 38 C.F.R. § 20.1304 
(2005).  In any event, since as explained below this case is 
being remanded, the agency of original jurisdiction will have 
the opportunity to review the additionally submitted 
material.  See 38 C.F.R. § 20.1304 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

In his July 2004 substantive appeal, the veteran requested a 
hearing at the RO before a Veterans Law Judge (VLJ).  The 
evidence shows that this hearing was scheduled for May 2005, 
but prior to his hearing, the veteran indicated that he would 
be unable to attend the hearing and requested that his 
hearing be rescheduled.  The hearing was rescheduled to be 
conducted in October 2005; however, prior to his hearing, the 
veteran submitted a statement indicating that he had an 
examination scheduled around that time, and he requested that 
his hearing be rescheduled.  See 38 C.F.R. § 20.704(c) 
(2005).  

The record indicates that another hearing was rescheduled to 
be conducted on February 14, 2006; it is noted that the 
veteran failed to report for the scheduled hearing.  However, 
in a statement dated February 7, 2006, the veteran indicated 
that due to work constraints, he would be unable to attend; 
he requested that the hearing be rescheduled.  Therefore, a 
remand is in order so that the veteran may be afforded 
another opportunity to report for his requested hearing.  See 
38 C.F.R. §§ 20.702, 20.704 (2005).  

Additionally, in April 2006, the veteran submitted a 
statement from Dr. Doris P. Velasco, dated February 2, 2006, 
along with the results of an audiological evaluation dated 
February 1, 2006, indicating a change in the veteran's 
hearing since the evidence of record at the time of the 
September 2004 Supplemental Statement of the Case (SSOC).  
The RO did not readjudicate the issue in light of the new 
evidence and did not issue a supplemental statement of the 
case (SSOC) subsequent to its receipt.  There is no waiver of 
initial RO consideration of record.  See 38 C.F.R. §§ 19.37, 
20.1304 (2005).  The Board cannot consider additional 
evidence without first remanding the case to the agency of 
original jurisdiction for initial consideration or obtaining 
the veteran's waiver.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
[the DAV case].  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The AOJ should schedule the veteran 
for a Travel Board hearing.  

2.  The AOJ should contact the Kaiser 
Permanente Medical Group, and determine 
the test method used for observing the 
speech recognition scores in July 2004 
and February 2006.  In particular, the 
group should indicate whether the results 
were obtained using the Maryland CNC 
test.  

3.  After completing the above action, 
the RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to include that submitted directly to 
the Board in April 2006) and all 
pertinent legal authority then in effect.  

The purpose of this REMAND is to afford the veteran due 
process of law.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


